Filed pursuant to Rule 433 Registration No. 333-189888 ROYAL BANK OF CANADA MEDIUM-TERM NOTES, SERIES F SENIOR FLOATING RATE NOTES, DUE SEPTEMBER 9, 2016 FINAL TERM SHEET DATED SEPTEMBER 4, 2013 Terms and Conditions Issuer: Royal Bank of Canada Title of the Series: Senior Floating Rate Notes, due September 9, 2016 Expected Ratings1: Aa3 / AA- / AA (Stable / Stable / Stable) Principal Amount: Issue Price: 100% Trade Date: September 4, 2013 Settlement Date: September 11, 2013 Maturity Date: September 9, 2016 Minimum Denomination: $1,000 and multiples of $1,000 Interest Rate: 3 Month USD LIBOR plus 46 bps payable and reset quarterly Fees: 0.15% Interest Payment Dates: Quarterly on the 9th of each March, June, September, and December, beginning December 9, 2013 Payment Convention: Modified following business day convention, adjusted Business Days: London, New York, Toronto Day Count Fraction: Actual / 360 Listing: None Optional Redemption: None CUSIP / ISIN: 78010UBZ9 / US78010UBZ93 1 A credit rating is not a recommendation to buy, sell or hold securities, and it may be subject to revision or withdrawal at any time by the assigning rating organization. Lead Managers and Joint Book Runners: RBC Capital Markets, LLC J.P. Morgan Securities LLC Co-Managers: ING Financial Markets LLC (Senior) ANZ Securities, Inc Barclays Capital Inc Capital One Securities, Inc Credit Agricole Securities (USA) Inc. Deutsche Bank Securities nabSecurities, LLC Seton Securities Group, Inc SG Americas Securities, LLC Sun Trust Robinson Humphrey, Inc UBS Securities LLC Wells Fargo Securities LLC The Williams Capital Group Royal Bank of Canada (the “Issuer”) has filed a registration statement (including a prospectus supplement and a prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read those documents and the other documents that the Issuer has filed with the SEC for more complete information about the Issuer and this offering.You may obtain these documents for free by visiting EDGAR on the SEC website at www.sec.gov.Alternatively, the lead managers will arrange to send you the pricing supplement, the prospectus supplement, and the prospectus if you request them by contacting RBC Capital Markets, LLC at 1-866-375-6829 or J.P. Morgan Securities LLC collect at 1-212-834-4533.
